DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A method for controlling an electric device including an internal combustion engine and a motor that drives the internal combustion engine, the method comprising the steps of:
comparing the rotation speed of the internal combustion engine at the time when it has been determined that the internal combustion engine is to transition to a rotation stop state with a specified threshold; and
in a case where the rotation speed of the internal combustion engine at the time of the determination is higher than the threshold, performing rotation-speed increasing control for making the rotation speed of the internal combustion engine temporarily higher than the rotation speed at the time of the determination with a throttle remaining closed, wherein
in a case where the rotation speed of the internal combustion engine at the time of the determination is not higher than the threshold, the rotation speed of the internal combustion engine is not made higher than the rotation speed at the time of the determination but is let to decrease to stop the internal combustion engine.”

The underlined limitation is supported at least in Specification, Paragraphs 14, 21-29 and shown in Fig. 10.  The system would determine whether start a speed control after determining whether a rotational speed of an engine is higher than a threshold or not.

Based on the teachings of the claimed language, specification and drawings, the examiner considered Meyer (US2018/0056974 A1) would fail to teach the claimed invention.  In Meyer, the speed control of the engine is based on the pedal position operated by the user/driver (Meyer, Paragraphs 37-42).  Therefore, the reference fails to teach any control system to control an engine speed based on comparing a speed value with a threshold.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitation mentioned above.  Therefore, Claim 1 is allowed.

Claims 11 and 21 are allowed based on at least the same reason as Claim 1.  Claims 2-10, 12-20, 22, 23 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747                                                                                                                                                                                                        /JOSEPH J DALLO/Primary Examiner, Art Unit 3747